UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

‘AT GREENEVILLE
UNITED STATES OF AMERICA. )
v ) No. 2:15-CGR-12-003
) JUDGE JORDAN
BRIAN KEITH ELLIOTT )

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the defendant, Brain
Keith Elliott, and the defendant admits that he has violated the conditions of his supervised release
as specified in violation numbers 1-5 in the Petition. An agreement has been reached between the
_ parties, recommending that Mr. Blliot’s supervised release should be revoked and that he should
receive a sentence of twelve (12) months and one (1) day imprisonment with no supervised release
to follow. It is further recommended that the defendant serve his imprisonment term at FMC
- Lexington and that he be afforded all available halfway house placement to aid in his transition into
the community.

Mr. Elliott agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of Criminal
Procedure, waive his right to allocute at a revocation hearing, and asks that the agreement of the
defendant and the government pursuant to Rule 11 of the Federal Rules of Criminal Procedure be
found to be a proper sentence, In doing so, the defendant acknowledges that he is giving up the
| following rights: |
(1) The right to the assistance of counsel for his defense.

(2) The right to see and hear all the witnesses and have them cross-examined in his
defense..

(3). The right on his own part not to testify unless he chose to do so in his defense, and -
(4) The right to the issuance of subpoenas to compel the attendance of witnesses to
testify on his behalf.

The Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The violations above constitute Grade B violations for which an advisory
guideline range of 12 to 18 months would apply given his Criminal History Category IV. The Court
has considered this advisory wiideline range. The Court has also considered the statutory maximum
of 18 months imprisonment. The Court has also considered the factors listed in 18 U.S.C. § 3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but not
greater than necessary, to comply with the purposes set forth in 18 U.S.C, § 3553(a), while taking
into consideration all of those factors and the Chapter Seven policy sfatements. Specifically, the
Court finds that the defendant has admitted that the proof could establish by a preponderance of the
evidence that he committed the violations as specified in violation numbers 1-5 in the Petition.

IT IS HEREBY ORDERED, therefore, that the defendant’s supervised release is hereby
revoked, The defendant is hereby sentenced to a term of imprisonment of twelve (12) months and
one (1) day to be followed by no supervised release. It is further recommended that the defendant
serve his imprisonment term at FMC Lexington and that he be afforded all available halfway house

placement to aid in his transition into the community.

     

     

 

The Honorable R,
United States Dist

on Jordan
ict Judge
APPROVED FOR ENTRY:

feteA (CC —

Robert M. Reeves
Assistant U.S. Attorney

Pamela Higgin 7
U.S. Probation Officer

O77 a

Brian Keith Elliott

‘Defendant

Tim S. Moore
Attorney for Defendant
